SETTLEMENT AGREEMENT -- ATTACHMENT C

             RELEASES




                 12
                                              RELEASE

                                             , in consideration of changes to Rules and Procedures
of the Vermont Department of Children and Families ("DCF") as set tbrth in the Settlement
Agreement executed by Jessica Radbord, Esq. and Rachel Smith, Esq., does hereby remise,
release, and forever discharge, and by these presents do for their children, heirs, executors,

administrators, successors, and assigns remise, release, and forever discharge the State   of
Vermont and its current or former employees, officers, directors, agents, contractors, adjusters,
attorneys, representatives, urembers, heirs. executors. administrators, successors and assigns
("Releasees"), of and from any and allmanner of action and actions? cause and causes of action,

suits, debts, damages, judgments, executions, claims and demands whatsoever, in law or in

equity, which Releasor ever had. now has, or which Releasor's children, heirs, executors,
administrators, successors and assigns hereafter can, shall, or may have against the Releasees,
upon, or by reason of any matter, cause, or thing whatsoever, from the beginning of the world to

the day of the date of this Release on accollnt of all claims asserted in the following case: Gray-

Rand, et al. v. Agency of Huntan Services, el   al.,Civil ActionNo.2:21-cv-178-cr ("Lawsuit"),
and all claims that are known or could have been discovered with a reasonable investigation,

except that this Release shall not release the riglit to make claims for conduct occurring after the

date of the Release, or the right to enforce thc Settlement Agreement resolving the claims

assefted in the Lawsuit.' This Release does not preclude the Releasor from exercising the right to

a fair hearing regarding their own   individualized benefits determinations before the Human
Services Board as provided in 3 V.S.A. $ 3091,

          Releasor acknowledges they had arnple tirne to consult with their attorneys and others
prior to signing this release, is competent to sign this release, and does so voluntarily and without
duress.

IN WITNESS WHEREOF, I have hereunto            set my hand and seal this   ffiuy   of      202t.


                                                                                                 ,6/
